NUMBER 13-22-00180-CR

                                    COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI – EDINBURG


                              IN RE TONY CANO RODRIGUEZ


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                   Before Justices Longoria, Hinojosa, and Silva
                    Memorandum Opinion by Justice Longoria1

        Tony Cano Rodriguez has filed a pro se pleading in this Court entitled “Petition for

Release Because of Delay in Trial.” In substance, it appears that Rodriguez is requesting

this Court to grant mandamus relief regarding his complaints of, inter alia, a delayed trial,

the ineffective assistance of counsel, and the failure to disclose exculpatory evidence. 2


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
        2 If we were to construe Rodriguez’s pleading as a petition for writ of habeas corpus given his
assertion that he is being “illegally confined” in jail, we would lack jurisdiction over his complaint. See TEX.
GOV'T CODE ANN. § 22.221(d). In short, we do not have original habeas corpus jurisdiction in criminal
       In a criminal case, to be entitled to mandamus relief, the relator must establish

both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. See State ex rel. Young, 236 S.W.3d at 210; In re Pena, 619 S.W.3d 837, 839 (Tex.

App.—Houston [14th Dist.] 2021, orig. proceeding); see also Barnes v. State, 832 S.W.2d

424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a

pro se applicant for a writ of mandamus must show himself entitled to the extraordinary

relief he seeks.”). In addition to other requirements, the relator must include a statement

of facts and a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record. See generally TEX. R. APP. P. 52.3

(governing the form and contents for a petition). Further, the relator must file an appendix

and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)




matters. See Ex parte Braswell, 630 S.W.3d 600, 601–02 (Tex. App.—Waco 2021, orig. proceeding); In re
Quinata, 538 S.W.3d 120, 120–21 (Tex. App.—El Paso 2017, orig. proceeding); In re Ayers, 515 S.W.3d
356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

                                                 2
(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that Rodriguez has not met his burden to obtain

mandamus relief. Therefore, we deny the petition for writ of mandamus. See TEX. R. APP.

P. 52.8.


                                                             NORA L. LONGORIA
                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
27th day of April, 2022.




                                           3